Citation Nr: 1224177	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  11-08 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) with the Army National Guard (ANG) for periods from April 1953 to July 1992, with additional ANG service throughout that period.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2010, a statement of the case was issued in February 2011, and a substantive appeal was received in March 2011.

The appellant testified at a Travel Board hearing in April 2012.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has indicated, including during his April 2012 Board hearing testimony, that he suffered a significant right knee injury during drill duty in 1982 in Charleston, South Carolina.  The appellant testified that he was taken to "the Naval Hospital" and that he believed that there would be pertinent records of his injury at that location.  There does not appear to have been any attempt to obtain records of this treatment from the identified hospital.  If obtainable, such records would be pertinent to this appeal.  As medical records in the custody of the federal government are constructively of record and must be obtained, the RO/AMC should obtain any available Naval Hospital records from any pertinent treatment from the identified time period.  See 38 C.F.R. § 3.159 (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO/AMC should take reasonable steps to determine the existence and availability of any medical records pertaining to the appellant from Charleston Naval Hospital from 1982; the RO/AMC should attempt to obtain any such existing hospitalization records that may be available.

At the aforementioned hearing, the appellant also testified that outstanding pertinent private treatment records exist from a Dr. Holford; the appellant expressed his intention to submit those records into evidence, but the records have not been received as of this time.  The Board observes that a few pages of records from the same doctor identified by the appellant do appear to be included among records in the claims-file from another private provider; however, the Veteran and his representative clearly indicated during the Board hearing that there were outstanding records from Dr. Holford that remained outstanding and that the appellant wished to have included in the claims-file.  Under the circumstances, action to request the private records is appropriate to ensure that the duty to assist the appellant is met.

Additionally, the Board finds that the record is unclear as to whether all available service treatment records have been obtained from all periods of the appellant's service.  The appellant's service appears to have included periods in five different decades, and there are no service treatment records corresponding to some of those decades.  The appellant's hearing testimony refers to having undergone a medical evaluation board due to his right knee problems just prior to his retirement in July 1992, but there is no clear documentation of such in the claims-file.  (There is some documentation of requests for medical evaluation boards in 1991, but it is not clear that the complete medical evidence produced during these procedures is included in the claims-file, and there is no clear indication that these medical evaluation board's addressed the appellant's right knee.)  In order to afford the appellant every consideration with his appeal, the AMC/RO should request and obtain all service treatment records that are not already incorporated into the claims file, to specifically include from any pertinent medical evaluation boards around the time of the appellant's 1992 retirement.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Finally, the appellant has not been afforded a VA examination addressing his claim of entitlement to service connection for a right knee disability.  The Board finds that a VA examination is warranted to address this issue, and would be helpful in facilitating fully informed appellate review of the issue.

The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Board finds that the McLendon criteria appear to have been met in this case.  The appellant is competent to report the lay-observable symptoms of suffering a knee injury during drill duty, and he has testified that such an injury occurred in this case.  Under the circumstances, the Board finds that a VA examination with medical opinion is warranted for the issue of entitlement to service connection for a right knee disability; such an examination may be helpful in addressing the significance of any new evidence obtained during the processing of this remand in addressing the essential etiological questions central to this appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate action to obtain any treatment records relevant to this appeal from the Charleston Naval Hospital located in Charleston, South Carolina (or any successor facility that may be maintaining the records) from 1982.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  The RO should also take appropriate action to obtain all of the appellant's treatment records pertaining to his National Guard service that are not already incorporated into the claims file.  Any pertinent service treatment records from periods of service that are not already of record in the claims-file should be obtained and added to the claims-file.  In particular, record of the appellant's reported retirement medical evaluation board concerning his right knee from 1992 should be obtained (in addition to any outstanding records from all other periods over the decades of the appellant's service).  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  The RO should contact the appellant to identify the private medical physician mentioned at the April 2012 hearing before the Board at the RO (referred to in the transcript as "Dr. Holford"), and appropriate action should be taken to obtain treatment records.

4.  After completion of the above, the RO should schedule the appellant for an appropriate VA examination to determine the nature and etiology of the claimed right knee disability.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All examination findings should be clearly reported.

The examiner should clearly identify all current right knee disabilities.  For each current chronic right knee disability, please state whether it is at least as likely as not (a 50% or higher degree of probability) that the disability was caused or permanently aggravated during service, to include ACDUTRA or any injury sustained in National Guard service?  

A rationale should be furnished for all opinions.

5.  Following completion of the above, and any other necessary development, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

